The issues submitted to the jury and their answers thereto were as follows:
"1. Did the plaintiff furnish merchandise to S.E. Garner and J. E. Lovitt during the year 1920, at the request and upon the promise of the defendant to pay therefor? Answer: Yes.
"2. If so, in what amount, if any, is the defendant indebted to the plaintiff? Answer: $1,313.26, with interest from 1 January, 1921." *Page 857 
The court below rendered judgment for plaintiff against Carrie Kinsey, exceptions and assignments of error were duly made by defendant, Carrie Kinsey, to the exclusion of certain evidence during the trial, the charge of the court and judgment, and she appealed to the Supreme Court.
We heard the oral arguments and read the record and the carefully prepared briefs of counsel. We think that the court below made no error in excluding the evidence, and the charge of the court below was in accordance with law. From the entire record we can find no prejudicial or reversible error. We think the case governed by the principle laid down in Taylor v.Lee, 187 N.C. p. 393, and cases cited.
No error.